Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 1 of 17   PageID #: 9




                                                                         EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 2 of 17   PageID #: 10




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 3 of 17   PageID #: 11




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 4 of 17   PageID #: 12




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 5 of 17   PageID #: 13




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 6 of 17   PageID #: 14




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 7 of 17   PageID #: 15




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 8 of 17   PageID #: 16




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 9 of 17   PageID #: 17




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 10 of 17   PageID #: 18




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 11 of 17   PageID #: 19




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 12 of 17   PageID #: 20




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 13 of 17   PageID #: 21




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 14 of 17   PageID #: 22




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 15 of 17   PageID #: 23




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 16 of 17   PageID #: 24




                                                                          EXHIBIT A
Case 1:20-cv-00576-KD-M Document 1-1 Filed 12/01/20 Page 17 of 17   PageID #: 25




                                                                          EXHIBIT A
